DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 16-18 are pending in this application. Claims 13-15 have been cancelled.  Claims 16-18 have been added.  Claims 1-12 and 16-18 are rejected in this Office action.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-18  are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopsel (US 20120071563) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth.
Kopsel teaches extruded products that comprise vitamin A palmitate, octenyl-succinate starch (OSS), and dextrin (see entire document, especially paragraphs [0041], [0059], [0062], [0080], [0091], [0095], [0100], claims and figures).  Kopsel teaches storage in a package (i.e. container) (paragraph [0097]).
The ratios and lengths would be no more than inherent and/or obvious to that of Kopsel as the same components are used to obtain the same final product.  

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auweter et al (US 2002/0110599) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth.
Auweter et al teach extruded products that comprise vitamin A palmitate,
octenyl-succinate starch (OSS), dextrin, and an antioxidant (see entire document, especially paragraphs [0013], [0024], [0140], [0141], [0189], [0206]).
	The ratios and lengths would be no more than inherent and/or obvious to that of Auweter et al as the same components are used to obtain the same final product.  It is further noted that a container would be inherent and/or obvious as products are packaged.

Claims 9-12 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Lengerich (WO 00/21504) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
	Van Lengerich teaches a process comprising the feeding of octenyl-succinate starch (OSS)
and dextrin, then injecting water in the second barrel  and then injecting fat in the third
barrel (see entire document).  Generally, extruders with multiple injection points have at least the same number of sections/zones within one single barrel, that behave like multiple barrels while
minimizing the technological complexities; it appears the application itself is directed towards such a constructive type, as well.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that “consisting essentially of” excludes additional components of the prior art. 
As set forth above, Kopsel teaches extruded products that comprise vitamin A palmitate, octenyl-succinate starch (OSS), and dextrin (see entire document, especially paragraphs [0041], [0059], [0062], [0080], [0091], [0095], [0100], claims and figures).  Kopsel teaches storage in a package (i.e. container) (paragraph [0097]).  Auweter et al teach extruded products that comprise vitamin A palmitate, octenyl-succinate starch (OSS), dextrin, and an antioxidant (see entire document, especially paragraphs [0013], [0024], [0140], [0141], [0189], [0206]).  Van Lengerich teaches a process comprising the feeding of octenyl-succinate starch (OSS) and dextrin, then injecting water in the second barrel  and then injecting fat in the third barrel (see entire document).  Generally, extruders with multiple injection points have at least the same number of sections/zones within one single barrel, that behave like multiple barrels while minimizing the technological complexities; it appears the application itself is directed towards such a constructive type, as well.
The prior art teaches the claimed components and the process of making.  It is noted that Applicant does not clearly teach what is excluded by the use of “consisting essentially of” with respect to the claimed invention.  Applicant has not established that the introduction of additional steps or components would materially alter the properties of the claimed invention.  Applicant presents data that is composition specific.   However, the data presented in not commensurate in scope with the broadest claim.  Claim 1 is very broad and does not include amounts.  
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        


LAW
December 6, 2022